DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

      Response to Amendments
Claim Objections
Claim 9 is objected to because of the following informalities: in claim 9, line 17, the limitation “digital analog” should not be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bu, US 2004/0155849, in view of Huang, US 2011/0260746, and in further view of Chen, US 2007/0063955. 

Regarding Claim 1, Bu (Figs. 1-4) teaches a data driver comprising: 
-digital-analog converter (DAC 316-1): and
(317-1) connected to an output terminal of the digital-analog converter (e.g., As shown in Fig. 3B, analog pixel data APD is transmitted from DAC from a single terminal to the analog buffer units 317-2).

Bu does not teach wherein each of the output buffers comprises: 
-a unit gain buffer. 

However, Huang (Fig. 3) teaches the concept of a unit gain buffer (104a; par. 0017).  In the combined invention, the analog buffer units of Bu would be unit gain buffers.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang.  Huang teaches that unity gain buffers have high input and output impedance, which helps reduce voltage variation (par. 0017). 

Bu in view of Huang does not teach a voltage stabilizer comprising a source follower connected between a non-inverting input terminal of the unit gain buffer and the output terminal of the digital-analog converter, and a capacitor having one end connected between the source follower and the output terminal of the digital-analog converter, and another end directly connected to ground.

(Fig. 3) teaches a voltage stabilizer (e.g., Current/voltage limit unit 250 is considered a “voltage stabilizer.”  Although unit 254 is a current limit device, it acts as a voltage stabilizer since the current is stable.  Under Ohm’s law, voltage and current are proportional; par. 0023) comprising a source follower (254), and a capacitor (252) having one end connected between the source follower (254), and another end directly connected to ground (e.g., Capacitor 252 is connected to ground).  In the combined invention, the current/voltage limit unit 250 of Chen would be connected between a non-inverting input terminal of the unit gain buffer and the output terminal of the digital-analog converter.  Moreover, the capacitor 252 of Chen would be connected to the output terminal of the DAC of Bu.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang with the above teachings of Chen.  Chen teaches that its voltage stabilizer prevents input and output voltages from deviating (par. 0023). 

Regarding Claim 2, Bu in view of Huang and in further view of Chen teaches the data driver of claim 1, wherein the voltage stabilizer is connected to an input terminal of the unit gain buffer (e.g., In the combined invention, unit 250 of Chen would be connected to the input terminal of the unity gain buffer 104a of Huang).

Regarding Claim 9, Bu (Figs. 1-4) teaches a display device comprising:
(e.g., LCD Panel with data lines and gate lines; par. 0006, 0022);
-a gate driver connected to the plurality of gate lines (e.g., Scan Driver; par. 0006); 
-a data driver (302; par. 0022) connected to the plurality of data lines (par. 0022); and
-a signal controller configured to control operations of the gate driver and the data
driver;
-wherein the data driver (302) comprises:
a digital-analog converter (316-1): and
a plurality of output buffers (318-1) connected to an output terminal of the digital-analog converter (e.g., As shown in Fig. 3B, analog pixel data APD is transmitted from DAC from a single terminal to the analog buffer units 317-2). 

Bu does not teach wherein each of the output buffers comprises: 
-a unit gain buffer. 

However, Huang (Fig. 3) teaches the concept of a unit gain buffer (104a; par. 0017).  In the combined invention, the analog buffer units of Bu would be unit gain buffers.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang.  Huang teaches that unity gain (par. 0017). 

Bu in view of Huang does not teach a voltage stabilizer comprising a source follower connected between a non-inverting input terminal of the unit gain buffer and the output terminal of the digital-analog converter, and a capacitor having one end connected between the source follower and the output terminal of the digital-analog converter, and another end directly connected to ground.

However, Chen (Fig. 3) teaches a voltage stabilizer (e.g., Current/voltage limit unit 250 is considered a “voltage stabilizer.”  Although unit 254 is a current limit device, it acts as a voltage stabilizer since the current is stable.  Under Ohm’s law, voltage and current are proportional; par. 0023) comprising a source follower (254), and a capacitor (252) having one end connected between the source follower (254), and another end directly connected to ground (e.g., Capacitor 252 is connected to ground).  In the combined invention, the current/voltage limit unit 250 of Chen would be connected between a non-inverting input terminal of the unit gain buffer and the output terminal of the digital-analog converter.  Moreover, the capacitor 252 of Chen would be connected to the output terminal of the DAC of Bu.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang with the above teachings of Chen.  (par. 0023), which would presumably lead to less distortion. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bu in view of Huang and in further view of Chen, as applied to claim 1 above, and in further view of Seo, US 2013/0120327.  

Regarding Claim 4, Bu in view of Huang and in further view Chen teaches the data driver of claim 1, but does not teach wherein a capacitance of the capacitor is 800fF to 1000fF.

However, Seo teaches the concept of a capacitor having a capacitance between 800 fF to 1000 fF (e.g., Capacitance between 10 fF and 1000fF, which overlaps the range in the claim limitation; par. 0078).   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang and in further view of Chen with the above teaching of Seo.  It is well-known in the art that a capacitance between 10fF and 1000fF provides a large storage for holding an electrical charge. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bu in view of Huang and in further view of Chen, as applied to claim 1 above, and in further view of Choi, US 2006/0139258.  
Regarding Claim 5, Bu in view of Huang and in further view of Chen teaches the data driver of claim 1, but does not teach further comprising:
a switch connected between the output terminal of the digital-analog converter, and the one end of the capacitor, and configured to selectively transmit corresponding one of gray voltages from the digital-analog converter.

However, Choi (Fig. 4) teaches further comprising:
-a switch (M2) connected between the output terminal of the digital-analog converter (e.g., Output of DAC), and the one end of the capacitor (e.g., Left end of C1), and configured to selectively transmit corresponding one of gray voltages from the digital-analog converter (e.g., Based on S1, gray voltages from DAC output to node N1; par. 0042).  

In the combined invention, a switch would be positioned between the DAC of Bu and the unit gain buffer of Huang. The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang and in further view of Chen with the above teachings of Choi.  The switch of Choi merely allows gray voltages to be selectively applied so that images are displayed according to a control signal (par. 0053). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bu in view of Huang and in further view of Chen, as applied to claim 1 above, and in further view of Bu, US 7,081,877 (hereinafter, Bu ‘877).  

Regarding Claim 8, Bu in view of Huang and in further view of Chen teaches the data driver of claim 1, but does not teach wherein an output voltage measured at an output terminal of the unit gain buffer is offset by 0.05 (mV) or more, and less than 5.21 (mV) with respect to an input voltage input to the voltage stabilizer. 

However, Bu ‘877 teaches the concept of an operational amplifier with an offset voltage in the range of 50-60 mV (col. 2, lines 55-57).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Bu in view of Huang and in further view of Chen with the above teachings of Bu ‘877.  Offset voltages are well-known in the art for reducing variation between input and output voltages, which reduces the likelihood of image distortion. 

As stated above in claim 1, Chen further teaches the concept of a voltage stabilizer that maintains a stable voltage between the output of one circuit and input of another.  Thus, in the combined invention, the voltage stabilizer would stabilize the voltage output from DAC of Bu so that the unit buffer outputs the same voltage.  The claim limitation “less 

				     Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the combination of Wang and Chen does not teach the limitations of claims 1 and 9.  However, as stated above, Bu, Huang, and Chen teaches the limitations of these claims.  For this reason, Examiner respectfully disagrees with Applicant. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 12, 2021